DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2019.
Applicant’s election without traverse of Group I, claims 1, 2, 4, and 10 in the reply filed on August 10, 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on February 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/900,046
The terminal disclaimer filed on February 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/507,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0114321 A1 in view of Japanese Patent Application 2004-268863 A, Kolowski et al. (4,019,551), Peterson et al. (2,791,258), Russell et al. (2,929,429), Warren (2,979,470), and Korean Patent Application 2012-0090585 A.
 	These references are combined for the reasons set forth in paragraph 10 of the Office action mailed August 6, 2020 and in the advisory action mailed December 14, 2020: contrary to applicant’s arguments, the new electrical resistance value lower limit of 1.5 x 104 Ω•cm in each electrically conductive rubber and in the conductive portion of the tread portion still rounds down to the reference value of 104 Ω•cm. Applicant’s remaining arguments have been addressed in the Office action mailed August 6, 2020 and in the advisory action mailed December 14, 2020.
 	One way to overcome this rejection while avoiding an objection to the specification would be to recite in claim 1 and the specification the electrical resistance value range of 5.5 x 104 Ω•cm to 6 Ω•cm in each electrically conductive rubber and in the conductive portion of the tread portion, which rounds up to 105 Ω•cm rather than down to the reference value of 104 Ω•cm.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0114321 A1 in view of Japanese Patent Application 2004-268863 A, Kolowski et al. (4,019,551), Peterson et al. (2,791,258), Russell et al. (2,929,429), Warren (2,979,470), and Korean Patent Application 2012-0090585 A as applied to claims 1 and 4 above, and further in view of Wada (8,336,589 B2) cited by applicant.
 	These references are combined for the reasons set forth in paragraph 11 of the Office action mailed August 6, 2020 and in the advisory action mailed December 14, 2020: contrary to applicant’s arguments, the new electrical resistance value lower limit of 1.5 x 104 Ω•cm in each electrically conductive rubber and in the conductive portion of the tread portion still rounds down to the reference value of 104 Ω•cm. Applicant’s remaining arguments have been addressed in the Office action mailed August 6, 2020 and in the advisory action mailed December 14, 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 7, 2021